On Motion for Rehearing.
HAWKINS, J.
This case was before the court at the last term and an opinion delivered on June 4th, which correctly disposed of all the questions raised by appellant, and the judgment was affirmed.
Later it was called to. the attention of the court upon motion for rehearing .that no sentence had ever been passed upon appellant, for which reason the motion for rehearing was granted and the appeal ordered dismissed. After this the trial court upon proper motion pronounced sentence in accordance with the verdict and judgment. Appellant is again here upon the same record complaining only that the court was without authority to pass sentence upon appellant and enter it upon the minutes at the time and in the manner shown by the record.
The original opinion properly disposed of the question. Believing appellant’s motion for rehearing not to be meritorious, the same is overruled.